Citation Nr: 0522464	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  98-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference in 
May 1999.  The issue on appeal was remanded by the Board in 
October 1999, November 2003 and July 2004.  


FINDING OF FACT

An acquired psychiatric disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is an current acquired psychiatric disability 
otherwise related to such service. 


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A.  
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the complete notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The appellant was eventually provided 
with notice that fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  

A January 2001 VCAA letter explained to the veteran what the 
evidence must show in order to establish service connection 
for the claimed disability.  The appellant was not prejudiced 
by not receiving the VCAA notification prior to the initial 
AOJ decision, as he had over a year to respond to the 
statement of the case prior to the certification of his 
appeal to the Board.  

A supplemental statement of the case dated in March 2004 
informed the appellant of what evidence he was responsible 
for submitting and what evidence VA was responsible for 
obtaining.  The appellant was not prejudiced by not receiving 
the VCAA notification prior to the initial AOJ decision, as 
he had several years after notification but prior to the time 
of this decision wherein he could have requested VA's help in 
obtaining any outstanding evidence.  The veteran reported 
that there were missing treatment service medical records 
from a mental hygiene clinic.  Attempts were made by VA to 
obtain this evidence but they were unsuccessful.  In August 
2000, VA made a formal finding that the evidence was 
unavailable.  The veteran also reported that he had been 
treated for mental disorders while incarcerated.  Attempts to 
obtain records from prison were also unsuccessful.  VA had 
been informed that the records had been destroyed.  The 
veteran has not indicated there was any outstanding evidence 
to obtain by either himself or VA and, in fact, in March 
2004, he reported that he had stated his case completely and 
had nothing further to submit.  

A February 2005 letter from the RO specifically advised the 
veteran that he should provide VA with any evidence or 
information he may have pertaining to his claim.   The Board 
finds the veteran has not been prejudiced by this late 
notification.  He has had almost six months between the time 
express notification was provided to him that he should 
submit all evidence in his possession and the time of this 
decision.  The Board finds the veteran had plenty of time to 
submit additional evidence and did not do so.  This is 
congruent with the veteran's assertion in March 2004 that he 
did not have any further evidence to submit in support of his 
claim.    

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384  
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Service connection criteria

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

An October 1978 service medical record reveals that the 
veteran requested to speak with someone in the mental hygiene 
department.  He was concerned about his girlfriend.  He had a 
depressed posture and facial expression.  The pertinent 
assessment was question depression.  Three follow-up clinical 
records dated in October 1978 indicate that the veteran 
sought additional consultations with the mental hygiene 
department.  

The veteran denied having or ever having had depression, 
excessive worry and/or nervous trouble at the time he 
completed a Report of Medical History in May 1979.  No 
pertinent abnormalities were noted on the report of the 
separation examination which was conducted in May 1979.  The 
veteran was discharged early for failure to maintain 
acceptable standards for retention.  

In July 1997, the veteran submitted his claim of entitlement 
to service connection for an acquired psychiatric disorder.  

VA records reveal that the veteran was hospitalized in July 
1997 due to anger problems.  He reported a history of impulse 
control problems and violent behavior beginning with the last 
year he was in military service in 1979.  The veteran 
attributed his impulse control problems to his active duty 
service.  Subsequent to active duty, he reportedly spent time 
in prison for assault, robbery, grand larceny, arson, etc.  
He also had difficulty with employment and conflicts with 
other people.  The veteran reported a history of childhood 
physical and sexual abuse by a maternal grandfather.  The 
Axis I discharge diagnosis was impulse control disorder and 
the Axis II diagnosis was antisocial personality disorder.   

VA neuropsychological testing was conducted in October 1997 
due to the possibility of the presence of an organic 
disorder.  It was noted that the veteran had a history of 
aggressive temper outbursts.  He reported that he had a short 
fuse which had cost him jobs.  The opinion of the examiner 
was that the veteran's poorly modulated temper primarily 
reflected poor socialization and low frustration tolerance.  

In a May 1998 statement, the veteran reported that his mental 
problems began during military service.  

A February 1999 VA clinical record indicates that the veteran 
reported problems with impulse control and anger.  The 
assessment at that time was bipolar affective disorder.  

April 1999 VA clinical record reveals the veteran reported he 
had had problems with relations with neighbors.  The veteran 
was determined to be stable at that time.  

The veteran testified before the undersigned in May 1999 that 
he did not have problems making friends prior to his active 
duty service but did after his discharge.  Since his 
discharge, the longest he was able to hold a job was six 
months.  He had been fired from eight different jobs due to 
anger problems.  He denied behavior or legal problems prior 
to service.  He testified that his violent behavior began 
during military service and included incarceration for 
assaulting superiors.  He had been incarcerated after his 
discharge for six years.  He was being treated at the VA 
medical center in Lexington.  

A February 2000 VA clinical record indicates that the veteran 
reported that his second year in the military was marked with 
constant strife with his superiors for various good reasons 
from his viewpoint.  After his parents divorced when he was 
ten, he lived in a series of foster homes until he became of 
age.  The psychologist opined that the veteran learned his 
defensive isolation during this period and that he had 
learned to live with his defective socialization.  

A November 2001 VA clinical record reveals that the veteran 
needed a form filled out by a physician so he could apply for 
a job.  It was noted that the veteran reported that he had 
not had any incidents of anger control problems in the last 
few years.  The past medical history was significant for 
impulse control.  

A VA examination was conducted in March 2005.  The veteran 
reported that he had had long term problems with 
relationships and difficulty getting along with people 
beginning when he was in the military.  He informed the 
examiner that he had trouble with his job during active duty 
as well as with difficulties getting along with his 
supervisors and commanders.  He indicated that he was 
referred to mental health counseling while on active duty and 
was prescribes some type of medication.  He remembered mood 
swings with occasional suicidal thoughts.  His primary 
complaints were behavioral problems, difficulty getting along 
with others and unhappiness with his position while in the 
service.  The veteran reported being raised by foster homes, 
state homes and juvenile homes beginning when he was 
approximately 9.  He had difficulty in middle school, not 
getting along with other students and conflict with a 
teacher.  He had difficulties at his foster homes due his 
behavior.  The veteran reported that he was placed on 
medication one time when he was a teen due to his behavior.  

There was no Axis I diagnosis.  The Axis II diagnosis was 
antisocial personality disorder.  The examiner noted that the 
veteran had a pre-military history of behavioral disturbance, 
difficulty in interpersonal relationships and difficulty with 
conflict with others.  The examiner opined that the veteran 
did not currently have an acquired psychiatric disorder nor 
did he have one that was related to active duty service.  The 
veteran appeared to have personality characteristics of an 
antisocial nature prior to his active duty service.  

The veteran also submitted lay statements.  A lay statement 
dated in October 1997 indicates that B.F. knew the veteran 
all his life and that he did not have any mental problems 
until his active duty service.  She reported that the veteran 
returned from the service angry, violent and argumentative.  
Additional lay statements dated between 1997 and 1999 
indicate that the authors knew the veteran and that he had 
had problems with anger.  

Analysis

Service connection must be denied for an acquired psychiatric 
disorder.  While there are service medical records indicating 
that the veteran was seen in the mental hygiene clinic on 
several occasions in October 1978, no diagnosis is recorded.  
It appears that the mental health problems during service may 
have been situational in nature in view of the lack of a 
diagnosis of mental disability.  This appears to be supported 
by the fact that the veteran's psychiatric status was 
clinically evaluated as normal in the opinion of military 
medical personnel at the time of his May 1979 exit 
examination.  In fact, at that time the veteran expressly 
denied nervous trouble of any sort, depression or excessive 
worry, thus indicating the he himself did not feel that he as 
suffering from any emotional or mental problems at that time.  

There is also no competent evidence of record of the presence 
of a psychosis within one year of discharge which would allow 
for a grant of service connection on a presumptive basis.  
The first medical evidence of a diagnosed mental disability 
is dated in 1997, which is more than fifteen years after 
service.  

There is otherwise no competent evidence of a link between a 
currently existing acquired psychiatric disorder and the 
veteran's active duty service.  No mental health professional 
has linked any currently existing mental illness to the 
veteran's active duty service despite the veteran's continued 
assertions to this affect as recorded in the clinical 
records.  The VA examiner who conducted the March 2005 VA 
examination reviewed all the evidence of record and concluded 
that that the veteran did not have any currently existing 
mental disorder other than a personality disorder.  The 
examiner also opined that the currently existing personality 
disorder was not linked to the veteran's active duty service.  

The only evidence of record which links a currently existing 
mental disorder to the veteran's active duty service in any 
way is the veteran's own testimony as well as the lay 
statements of record.  There is no indication that any of 
this evidence was promulgated by trained health care 
professionals and is determined to be lay evidence.  
Laypersons are not trained to make medical diagnoses.  
Medical diagnoses and opinions as to medical etiology require 
diagnostic skills and must be made by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran's testimony and lay statements submitted in 
support of the claim do not provide competent evidence of a 
link between the veteran's active duty service and a 
currently existing acquired psychiatric disorder.  

The Board acknowledges that the veteran has been diagnosed 
with a personality disorder.  However, according to 
regulation, personality disorders are not considered diseases 
and are not compensable disabilities.  See 38 C.F.R. § 
3.303(c).  

Since there is no competent evidence of an acquired 
psychiatric disability during service, competent evidence of 
a psychosis within one year of discharge from service, or 
persuasive competent evidence otherwise suggesting a link 
between any current acquired psychiatric disability (to 
include bipolar affective disorder and/or impulse control 
disorder) and service, service connection is not warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


